improperly noticed State's witnesses, (3) the State committed
                  prosecutorial misconduct requiring reversal, (4) the district court abused
                  its discretion by admitting evidence of gang members' felonious conduct to
                  prove the gang enhancement, (5) the State presented insufficient evidence
                  to support the convictions, (6) the district court abused its discretion by
                  denying Elizondo's motion for a new trial based on inconsistent verdicts,
                  and (7) his convictions and sentences for both attempted murder and
                  aggravated battery violate the Double Jeopardy Clause. Concluding that
                  these arguments lack merit, we affirm.
                  The district court did not abuse its discretion by refusing to excuse the
                  entire original venire for cause
                              Elizondo first argues that the district court improperly refused
                  to excuse the entire original venire for cause. During a break in voir dire,
                  several venire members overheard Elizondo speaking on his cellular
                  phone. Elizondo used profanity, mentioned marijuana, expressed his
                  opinion that the State was making a big deal out of the situation, and said
                  that he was "the only one out." The district court excused all venire
                  members who directly overheard the call and asked the remaining venire
                  members to raise their hands if they heard anything about the call second-
                  hand. The district court then individually questioned the venire members
                  who raised their hands and excused those venire members who said that
                  they could not remain impartial. One of the venire members said that the
                  call "caused a stir" amongst the other venire members. Elizondo moved to
                  excuse the entire venire for cause and the district court refused to do so.
                              We review a district court's decision whether to excuse
                  potential jurors for cause for an abuse of discretion.    Weber v. State, 121
Nev. 554, 580, 119 P.3d 107, 125 (2005). When determining whether a
                  district court abused its discretion, the relevant inquiry is "whether a
SUPREME COURT
        OF
     NEVADA
                                                        2
[0) 1047A    em
                  prospective juror's views would prevent or substantially impair the
                  performance of his duties as a juror in accordance with his instructions
                  and his oath." Id. (quoting Leonard v. State, 117 Nev. 53, 65, 17 P.3d 397,
                  405 (2001) (internal quotation marks omitted)).
                              Here, the district court excused for cause all venire members
                  who directly overheard the call or heard about the call and could not
                  remain impartial. Elizondo argues that the comment that the call "caused
                  a stir" indicates that the entire venire was tainted and that other venire
                  members heard about the call but did not raise their hands. We cannot
                  assume that the venire members who did not raise their hands were lying.
                  See McConnell v. State,   120 Nev. 1043, 1062, 102 P.3d 606, 619 (2004)
                  ("We presume that juries follow the instructions they are given."); State v.
                  Barnes, 481 S.E.2d 44, 56 (N.C. 1997) ("We presume that jurors will tell
                  the truth."). Moreover, the district court questioned the venire regarding
                  the call and excused all venire members who could not remain impartial.
                  Given this procedure, we conclude that the district court properly
                  exercised its discretion by refusing to excuse the entire venire for cause.
                  See Weber, 121 Nev. at 580, 119 P.3d at 125.
                  The district court did not abuse its discretion by refusing to exclude
                  testimony from improperly noticed State's witnesses
                              Elizondo next argues that the district court abused its
                  discretion by refusing to exclude testimony from certain improperly
                  noticed State's witnesses. On all of its notices of witnesses, the State
                  listed "C10 DA GANG UNIT" instead of last known addresses for five
                  witnesses, including Gil-Corona. The State's first notice of witnesses was
                  served almost two years before trial. Five days before trial, Elizondo
                  moved to exclude the testimony of these witnesses, and the district court
                  denied the motion, explaining that the motion was untimely.       See EDCR
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e.
                3.20(a) (requiring pretrial motions to be filed at least 15 days prior to
                trial). Although the State gave improper notice, see NRS 174.234(1)(a)(2),
                the district court had discretion to "grant a continuance," exclude the
                testimony, or "enter such other order as it deem[ed] just under the
                circumstances." NRS 174.295(2); see also Mclellan v. State, 124 Nev. 263,
                267, 182 P.3d 106, 109 (2008) (reviewing a district court's decision to
                admit or exclude evidence for an abuse of discretion). Given that Elizondo
                had the witnesses' names for almost two years before trial and took no
                steps to seek them out until five days before trial, we conclude that the
                district court did not abuse its discretion by admitting the witnesses'
                testimony.   See NRS 174.295(2); Mclellan, 124 Nev. at 267, 182 P.3d at
                109.
                Even if eliciting testimony that witnesses could not be located or were
                uncooperative was prosecutorial misconduct, reversal is unwarranted
                             Elizondo also argues that the State committed prosecutorial
                misconduct by eliciting testimony from the lead detective on the case,
                Detective Cook, that (1) three witnesses for whom the State improperly
                listed "C/O DA GANG UNIT" could not be located or were uncooperative,
                and (2) his investigations into related incidents were hindered by a lack of
                cooperative witnesses. Because Elizondo did not object to this testimony
                at trial, we review for plain error.   See Valdez v. State, 124 Nev. 1172,
                1190, 196 P.3d 465, 477 (2008).
                             First, the State's having a last known address for a potential
                witness is not the same as being able to locate or gain useful information
                from him. Thus, Cook's testimony was not necessarily inconsistent with
                the State's improper notice of witnesses, and Elizondo has not shown that
                any error in admitting Cook's testimony caused "actual prejudice or a


SUPREME COURT
        OF
     NEVADA
                                                       4
(01 1947A
                miscarriage of justice."   See Valdez, 124 Nev. at 1190, 196 13 .3d at 477
                (quoting Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95 (2003)).
                            Second, Cook's testimony regarding a lack of cooperative
                witnesses merely referred "to the general reluctance of witnesses to
                testify" and did not imply that Elizondo or his codefendants engaged in
                witness intimidation. See Lay v. State, 110 Nev. 1189, 1193-94, 886 P.2d
448, 450-451 (1994). Even if eliciting this testimony amounted to
                prosecutorial misconduct, it was harmless.      Id.   Therefore, reversal is
                unwarranted. See id.; Valdez, 124 Nev. at 1190, 196 P.3d at 477.
                The district court did not abuse its discretion by admitting evidence of
                other gang members' felonious conduct to prove the gang enhancement
                            Elizondo further argues that the district court abused its
                discretion by admitting evidence of other gang members' juvenile
                adjudications of delinquency and arrests to prove that the gang involved in
                this case, Varrio Grande Vista (VGV), is a criminal gang.
                            In order to prove the gang enhancement, the State must
                prove, inter alia, that the gang at issue "[Was as one of its common
                activities engaging in criminal activity punishable as a felony, other than
                the conduct which constitutes the primary offense." NRS 193.168(8)(c)
                (emphasis added). It is clear that the State need not offer felony
                convictions to prove this element because the statute says "punishable,"
                not "punished." Moreover, NRS 193.168(7) allows the State to prove the
                gang enhancement using expert testimony, further indicating that the
                Legislature contemplated that the State could offer evidence other than
                adult felony convictions to prove the gang enhancement.
                             Elizondo argues that juvenile adjudications are civil and
                therefore cannot be used to prove the felonious activity element. Juvenile
                proceedings are civil in nature, NRS 62D.010(1)(a); State v. Javier C., 128
SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                Nev.             , 289 P.3d 1194, 1197 (2012) (recognizing that juvenile
                proceedings and confinement resulting therefrom are civil, not criminal),
                but this does not mean that a juvenile's conduct giving rise to a juvenile
                adjudication of delinquency is also civil. Rather, juvenile proceedings may
                be initiated due to a juvenile's acts that are designated felony criminal
                offenses. NRS 62B.330(2)(c); see also Matter of Seven Minors, 99 Nev. 427,
                432, 664 P.2d 947, 950 (1983) (explaining that juveniles come before the
                juvenile courts after "committing crimes"),       disapproved of on other
                grounds by Matter of William S., 122 Nev. 432, 442 n.23, 132 P.3d 1015,
                1021 n.23 (2006). Because juvenile proceedings may arise from a
                juvenile's acts that are punishable as felonies, and no statute prohibits the
                admission of juvenile adjudications of delinquency' to prove the gang
                enhancement, we conclude that juvenile adjudications are admissible to
                prove the felonious activity element of the gang enhancement.       See NRS
                193.168(8)(c).
                            Finally, Elizondo argues that NRS 193.168(8)(c) lacks
                standards to guide courts in determining what evidence may be admitted
                to prove the felonious activity element. While we agree that NRS
                193.168(8)(c) contains few if any meaningful standards, we conclude that
                the Legislature intentionally did not impose more stringent standards and
                unambiguously expressed this intent in the statute itself.       See State v.
                Lucero, 127 Nev.             , 249 P.3d 1226, 1228 (2011) (stating that



                       'Although NRS 62H.130 provides for the sealing of juvenile records,
                nothing suggests that the records relating to the juvenile adjudications of
                delinquency at issue here had been sealed, and Elizondo does not argue
                that the juvenile adjudications of delinquency should have been excluded
                pursuant to NRS 62H.130.


SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                 unambiguous statutory language is given its plain meaning). Accordingly,
                 the district court properly construed NRS 193.168(8)(c) when it concluded
                 that evidence other than felony convictions, including testimony regarding
                 arrests and juvenile adjudications of delinquency, may be admitted to
                 prove the felonious activity element of the gang enhancement.           See id.
                 (stating that this court reviews a district court's interpretation of a statute
                 de novo). As a result, the district court did not abuse its discretion by
                 admitting evidence of other gang members' arrests and juvenile
                 adjudications to prove that VGV engages in felonious conduct as a
                 common activity. See Mclellan v. State, 124 Nev. 263, 267, 182 P.3d 106,
                 109 (2008) (reviewing a district court's decision to admit evidence for an
                 abuse of discretion). 2
                 Sufficient evidence supports the convictions
                              Next, Elizondo argues that the State presented insufficient
                 evidence to support the convictions.
                       Attempted murder
                              "Attempted murder is the performance of an act or acts which
                 tend, but fail, to kill a human being, when such acts are done with express


                       2 To the extent that we have previously suggested in dicta that the
                 conduct used to prove the felonious activity element must also be
                 committed in furtherance of the criminal gang, such a conclusion is
                 unsupported by NRS 193.168(8)(c). See Origel-Candido u. State, 114 Nev.
378, 383, 956 P.2d 1378, 1381 (1998) ("The fact that individual members
                 committed felony crimes which benefitted the gang does not lead
                 necessarily to the conclusion that felonious action is a common
                 denominator of the gang." (Emphasis added.)). NRS 193.168(8)(c) does
                 not expressly impose this requirement, and because such a requirement
                 would make the gang enhancement all but impossible to prove, we decline
                 to infer that the Legislature intended to impose such a requirement. See
                 Lucero, 127 Nev. at , 249 P.3d at 1228 (2011).


SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A    e
                 malice, namely, with the deliberate intention unlawfully to kill."   Keys v.
                 State, 104 Nev. 736, 740, 766 P.2d 270, 273 (1988). "[D]eliberate intention
                 unlawfully to take away the life of a fellow creature, [may be] manifested
                 by external circumstances capable of proof"     NRS 200.020(1) (emphasis
                 added); see also Dearman v. State, 93 Nev. 364, 367, 566 P.2d 407, 409
                 (1977) ("Intent to kill . . . may be ascertained or deduced from the facts
                 and circumstances of the killing, such as use of a weapon calculated to
                 produce death, the manner of use, and the attendant circumstances.").
                              Elizondo argues that the State presented insufficient evidence
                 of intent to support his conviction of attempted murder because Gil-
                 Corona's injuries were not life-threatening. Gil-Corona testified that a
                 sedan drove at him at full speed, he was beaten with hammers by five
                 males including Elizondo, and that he was stabbed in the head and torso
                 by Goode. Gil-Corona's injuries did not require surgery or an extended
                 hospital stay, but given the nature of the attack, the weapons used, and
                 the vital locations of Gil-Corona's injuries, a reasonable jury could
                 conclude that the non-life-threatening nature of Gil-Corona's injuries was
                 due to his luck or his attackers' ineptitude, not the absence of intent to
                 kill.   See NRS 200.020(1); Dearman, 93 Nev. at 367, 566 P.2d at 409.
                 Accordingly, the State presented sufficient evidence to support Elizondo's
                 conviction of attempted murder. See McNair v. State, 108 Nev. 53, 56, 825
P.2d 571, 573 (1992) (stating that evidence is sufficient if, "after viewing
                 the evidence in the light most favorable to the prosecution, any rational




SUPREME COURT
        OF
     NEVADA
                                                       8
0) I 947A    e
                trier of fact could have found the essential elements of the crime beyond a
                reasonable doubt" (internal quotation marks omitted)). 3
                      Aggravated battery
                             Elizondo further argues that, although the evidence was
                sufficient for the jury to convict him of simple battery, the evidence was
                insufficient for the jury to find that the battery resulted in substantial
                bodily harm, was accomplished using a deadly weapon, or was committed
                in furtherance of a criminal gang. These arguments lack merit.
                             Substantial bodily harm
                             Substantial bodily harm is physical injury "which causes
                serious, permanent disfigurement or protracted loss or impairment of the
                function of any bodily member or organ; or . . . [p]rolonged physical pain."
                NRS 0.060. Photographs of Gil-Corona's injuries were admitted into
                evidence and Gil-Corona showed the jury the scars on his torso. Gil-
                Corona testified that at the time of trial he had ongoing pain in his torso,
                suffered multiple severe headaches each week, and might not be able to



                      3 To the extent that Elizondo argues that he could not be criminally
                liable for attempted murder because Goode was the one who stabbed Gil-
                Corona, we also reject this argument. In order to be criminally liable as a
                principal to a crime, an "aider or abettor must have knowingly aided the
                other person with the intent that the other person commit the charged
                crime." Sharma v. State, 118 Nev. 648, 655, 56 P.3d 868, 872 (2002); see
                also NRS 195.020 (stating that aiders and abettors are liable as
                principals). Gil-Corona testified that one of his attackers said "go ahead"
                before Goode stabbed him, suggesting that the group intentionally aided
                and abetted Goode's stabbing of Gil-Corona. Moreover, Elizondo admitted
                to Cook that he hit Gil-Corona in the head with a hammer and hit him in
                the hand when he tried to protect himself. From this evidence, a
                reasonable jury could conclude that Elizondo intended to kill Gil-Corona.
                See McNair, 108 Nev. at 56, 825 P.2d at 573.


SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1947A
                continue working in construction due to his pain. This evidence was
                sufficient for a rational jury to conclude that the attack caused substantial
                bodily injury. See id.; Levi v. State, 95 Nev. 746, 748, 602 P.2d 189, 190
                (1979) (stating that serious, permanent disfigurement "includes cosmetic
                disfigurement," and a jury determines whether an injury is serious);
                McNair, 108 Nev. at 56, 825 P.2d at 573.
                            Deadly weapon
                            A deadly weapon is an instrument "which, under the
                circumstances in which it is used, attempted to be used or threatened to be
                used, is readily capable of causing substantial bodily harm or death." NRS
                193.165(6)(b). The State presented evidence that Elizondo hit Gil-Corona
                on the head with a hammer and aided and abetted Goode's stabbing of Gil-
                Corona in the head and torso. This evidence, combined with the evidence
                of Gil-Corona's injuries discussed above, was sufficient for the jury to
                conclude that the battery was accomplished with a deadly weapon.            See
                NRS 193.165(6)(b).
                            Gang enhancement
                            A person who commits a felony "knowingly for the benefit of,
                at the direction of, or in affiliation with, a criminal gang, with the specific
                intent to promote, further or assist the activities of the criminal gang" is
                subject to an additional penalty. NRS 193.168(1). A "criminal gang" is:
                            any combination of persons, organized formally or
                            informally, so constructed that the organization
                            will continue its operation even if individual
                            members enter or leave the organization, which:
                            (a) Has a common name or identifying symbol;
                            (b) Has particular conduct, status and customs
                            indicative of it; and
                            (c) Has as one of its common activities engaging in
                            criminal activity punishable as a felony, other
SUPREME COURT
         OF
      NEVADA
                                                      10
(0) 1 )47A
                           than the conduct which constitutes the primary
                           offense.
                NRS 193.168(8). Elizondo appears only to argue that the evidence was
                insufficient to establish the final element of the gang enhancement: that
                VGV engages in felonious conduct as a common activity.            See NRS
                193.168(8)(c). This argument lacks merit.
                           In Origel-Candido v. State, we concluded that a gang expert's
                testimony was insufficient to prove the felonious activity element of the
                gang enhancement. 114 Nev. 378, 382-83, 956 P.2d 1378, 1381 (1998).
                The gang expert in Origel-Candido testified that the gang in that case
                qualified as a criminal gang under Nevada law and that he was aware of
                felonies committed by gang members that benefitted the gang. Id. at 382,
                956 P.2d at 1381. However, he "did not testify as to an approximate
                number of . . gang members who committed felonies" or "that incoming
                members of the gang were exhorted to felonious acts by senior members."
                Id. at 383, 956 P.2d at 1381. We criticized this "conclusory testimony,"
                explaining that "[t]he fact that individual members committed felony
                crimes which benefitted the gang does not lead necessarily to the
                conclusion that felonious action is a common denominator of the gang."
                Id.   Because the gang expert's testimony failed to address whether
                felonious conduct was a common activity of the gang, we held that the
                evidence was insufficient to prove the gang enhancement beyond a
                reasonable doubt. Id. at 382-83, 956 P.2d at 1381.
                            Unlike the gang expert in Origel-Candido, the State's gang
                expert in this case, Detective Souder, asserted facts rather than the legal
                conclusion that VGV is a criminal gang. Souder testified that VGV
                members commonly engage in felony burglary, robbery, assault, battery,
                and drug activity. He testified that when a VGV member commits a
SUPREME COURT
        OF
     NEVADA
                                                    11
(0) 1947A
                crime, other members and affiliates are expected to join him, failure to do
                so may result in physical retaliation, and committing crimes with VGV is
                a way to get into and earn respect within VGV. He testified that if a VGV
                member is attacked, other members are expected to retaliate to protect
                and promote the gang. He testified that VGV had approximately 30
                members and affiliates at the time of the attack and approximately 60
                members and affiliates at the time of trial, and that a majority of VGV
                members engage in felonious conduct. Finally, Souder testified to specific
                examples of VGV members' felonious conduct. 4 Unlike the testimony in
                Origel-Candido, Souder's testimony addressed the approximate number of
                VGV members who committed felonies and explained that VGV members
                and affiliates are expected to commit crimes with and for VGV. Based on
                this testimony, a rational jury could find that VGV had as a common
                activity engaging in conduct punishable as a felony.              See NRS
                193.168(8)(c); McNair, 108 Nev. at 56, 825 P.2d at 573.
                            Accordingly, the State presented sufficient evidence to support
                Elizondo's convictions. See McNair, 108 Nev. at 56, 825 P.2d at 573.
                The district court did not abuse its discretion by denying Elizondo's motion
                for a new trial based on inconsistent verdicts
                            Next, Elizondo argues that the district court abused its
                discretion by denying his motion for a new trial based on inconsistent
                verdicts. The jury found that the battery was accomplished with a deadly
                weapon and in furtherance of a criminal gang, but did not find these facts




                      4As discussed above, we are not persuaded that only adult felony
                convictions are admissible as examples of gang members' felonious
                conduct. See NRS 193.168(8)(c).


SUPREME COURT
        OF
     NEVADA
                                                     12
(0) 1947A
                   with regards to attempted murder. Despite this possible inconsistency, we
                   conclude that the district court did not abuse its discretion.
                               The fact that a jury returns inconsistent verdicts does not
                   justify reversal of a conviction because inconsistent verdicts "often are a
                   product of jury lenity." United States v. Powell, 469 U.S. 57, 65 (1984); see
                   also Bollinger v. State, 111 Nev. 1110, 1116-17, 901 P.2d 671, 675-76
                   (1995) (citing Powell, 469 U.S. at 64-69).           Where a jury returns
                   inconsistent verdicts, review for sufficiency of the evidence protects a
                   defendant "against jury irrationality or error."     Powell, 469 U.S. at 67.
                   Because Elizondo points only to the inconsistent verdicts as grounds for a
                   new trial, and because the evidence was sufficient to support the
                   convictions, we conclude that the district court did not abuse its discretion
                   by refusing to grant a new trial. See id.; Meyer v. State, 119 Nev. 554, 561,
                   80 P.3d 447, 453 (2003) (reviewing a district court's denial of a motion for
                   new trial based on juror misconduct for an abuse of discretion).
                   Elizondo's convictions and sentence do not violate double jeopardy
                               Finally, Elizondo argues that sentencing him for attempted
                   murder and aggravated battery violated the Double Jeopardy Clause.
                   "The Double Jeopardy Clause protects against . . . multiple punishments
                   for the same offense." Jackson v. State, 128 Nev. „ 291 P.3d 1274,
                   1278 (2012). This court reviews a claim that a conviction violates double
                   jeopardy de novo. Id. at , 291 P.3d at 1277.        If "a state legislature has
                   clearly authorized multiple punishments for the same offense[,] . . dual
                   punishments do not offend double jeopardy." Id. at 291 P.3d at 1278.
                               Under Nevada law, "[n]othing . . protects a person who, in an
                   unsuccessful attempt to commit one crime, does commit another and
                   different one, from the punishment prescribed for the crime actually
                   committed." NRS 193.330(2). Therefore, we concluded in Jackson that
SUPREME COURT
        OF
     NEVADA
                                                         13
(0) 1947A    er»
                the Legislature clearly authorized multiple punishments for the same
                conduct where that conduct constitutes both attempted murder and
                aggravated battery. 128 Nev. at 291 P.3d at 1279-80. We further
                concluded that these crimes were not lesser included offenses of each
                other. Id. at , 291 P.3d at 1280 (citing Blockburger v. United States,
                284 U.S. 299, 304 (1932)). Accordingly, convicting and sentencing
                Elizondo for attempted murder and aggravated battery based on the same
                conduct did not violate double jeopardy. Id. at , 291 P.3d at 1279-80.
                             Elizondo further argues that his convictions and sentences for
                both crimes violate double jeopardy because the attempted murder
                conviction was conditionally dismissed on the State's motion and later
                reinstated after we issued our decision in Jackson. Although resentencing
                "a defendant to an increased term once the defendant has begun serving
                the initial sentence" violates double jeopardy, Wilson v. State, 123 Nev.
587, 594, 170 P.3d 975, 979 (2007), this case involves an initial sentencing
                on a count for which Elizondo was not previously sentenced. Accordingly,
                principles of double jeopardy are not violated merely because Elizondo was
                sentenced on the aggravated battery count first and the attempted murder
                count later. Moreover, Elizondo cites and we can find no authority that
                mandates the conclusion that reinstating his attempted murder conviction
                after conditional dismissal violated the Double Jeopardy Clause. We
                therefore reject Elizondo's double jeopardy arguments. 5
                             Accordingly, we


                      5 Inaddition, Elizondo argues that cumulative error warrants
                reversal. Because we conclude that Elizondo's assertions of error lack
                merit, his cumulative error argument also fails. See Valdez v. State, 124
Nev. 1172, 1195, 196 P.3d 465, 481 (2008).


SUPREME COURT
       OF
    NEVADA
                                                     14
() I947A
                            ORDER the judgment of the district court AFFIRMED.

                                                                             J.
                                                   Pickering


                                                               a---9-CM J.
                                                   Parraguirre




                cc:   Hon. Valorie J. Vega, District Judge
                      Law Office of Betsy Allen
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                    15
1011947A    e
                   SAITTA, J., concurring:
                               Though I concur with the majority in affirming Elizondo's
                   conviction, I write separately to comment on the issue of NRS 193.168(8)'s
                   gang enhancement provision.
                               NRS 193.168(8)(c) requires the State to prove, inter alia, that
                   the gang at issue "[h]as as one of its common activities engaging in
                   criminal activity punishable as a felony, other than the conduct which
                   constitutes the primary offense." The majority correctly observes that
                   NRS 193.168(8)(c) uses the term "punishable" as opposed to "punished"
                   and that NRS 193.168(7) allows the State to prove the gang enhancement
                   using expert testimony. Since a statute's plain meaning controls its
                   interpretation, State v. Lucero, 127 Nev. , , 249 P.3d 1226, 1228
                   (2011), I must agree with the majority's conclusion that the Legislature
                   intended to allow the State to offer evidence other than prior convictions to
                   prove the gang enhancement.
                               The majority concludes that juvenile adjudications are
                   admissible to prove a gang sentencing enhancement because no statute
                   expressly prohibits their use for this purpose. However, a cornerstone of
                   juvenile justice law is that juvenile adjudications are civil and "not
                   criminal in nature." NRS 62D.010(1)(a); see also State v Javier C., 128
                   Nev. , 289 P.3d 1194, 1197 (2012). Thus, the majority allows the
                   admission of the juvenile records of other purported gang members to
                   prove the gang sentencing enhancement for the present defendant.
                               This analysis is troubling because juvenile adjudications
                   typically use less formal processes and fewer procedural safeguards than
                   are present in criminal trials. See NRS 62D.010(1). Consequently, the use
                   of juvenile adjudications to provide evidence in a criminal trial—as was

SUPREME COURT
        OF
     NEVADA


(0) 1947A    cep
                    done here—can allow the admission of evidence that has not been subject
                    to the procedural standards required in a criminal trial.
                                Furthermore, the admission of other individuals' unrelated
                    juvenile adjudications is troubling because it allows a defendant's
                    wrongdoing to be judged by misconduct that is not connected to the
                    charged crime and in which the defendant was not involved. I can identify
                    no other area of criminal law that allows the use of other individuals'
                    unrelated conduct to increase a defendant's punishment. Though the
                    present record does not suggest, and Elizondo does not argue, that the
                    juvenile adjudication records at issue here had been sealed and therefore
                    excluded under NRS 6211.130, 1 this does not alleviate my concerns about
                    using others' unrelated crimes activity against a criminal defendant.
                                Finally, I write separately to express my concern about NRS
                    193.168(8)(c)'s lack of standards to assist our courts in determining what
                    evidence can be admitted to prove the felonious activity element. While
                    the majority recognizes that the statute contains few, if any, meaningful
                    standards, it nonetheless concludes that this is evidence of the
                    Legislature's unambiguously expressed intent not to restrict the type of
                    evidence that could be considered for a gang sentencing enhancement.
                    While this conclusion may be correct in light of the statute's plain
                    meaning, see Lueero, 127 Nev. at , 249 P.3d at 1228, it leaves the
                    district courts in an unenviable position of making decisions that lack any



                         'Nor does Elizondo argue that any other provision of NRS Chapter
                    62H requires the exclusion of these records.




SUPREME COURT
       OF
    NEVADA


(0) 1947A 45e41.)
                  type of direction or standard. As a result, this statute promotes
                  inconsistent and unpredictable applications.
                              Although I write separately to express my concerns about this
                  standardless statute and the troubling use of other gang members' conduct
                  to prove that a defendant was a member of a gang, I join my colleagues in
                  their disposition of this matter because their ultimate conclusions about
                  the application of NRS 193.168(8)(c) and the other issues presented in the
                  present case are correct.




SUPREME COURT
        OF
     NEVADA
                                                       3
0). 1947A    ea